ICJ_137_MaritimeDispute_PER_CHL_2008-03-31_ORD_01_NA_00_EN.txt.    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


     CASE CONCERNING
     MARITIME DISPUTE
          (PERU v. CHILE)


     ORDER OF 31 MARCH 2008




          2008
   COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


        AFFAIRE
 DU DIFFE
        u REND MARITIME
         (PE
           u ROU c. CHILI)


   ORDONNANCE DU 31 MARS 2008

                        Official citation :
                Maritime Dispute (Peru v. Chile),
                   Order of 31 March 2008,
                    I.C.J. Reports 2008, p. 6




                     Mode officiel de citation :
               Différend maritime (Pérou c. Chili),
                   ordonnance du 31 mars 2008,
                     C.I.J. Recueil 2008, p. 6




                                          Sales number
ISSN 0074-4441
ISBN 978-92-1-071044-2
                                          No de vente :   935

                      31 MARCH 2008

                         ORDER




 MARITIME DISPUTE
   (PERU v. CHILE)




DIFFE
    u REND MARITIME
  (PE
    u ROU c. CHILI)




                      31 MARS 2008

                      ORDONNANCE

               6




                              INTERNATIONAL COURT OF JUSTICE

   2008                                       YEAR 2008
 31 March
General List
  No. 137                                    31 March 2008


                   CASE CONCERNING MARITIME DISPUTE
                                           (PERU v. CHILE)




                                                ORDER


               Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
                         SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL, OWADA,
                         SIMMA, TOMKA, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOT-
                         NIKOV ; Registrar COUVREUR.



                   The International Court of Justice,
                  Composed as above,
                  Having regard to Article 48 of the Statute of the Court and to
               Articles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,
                  Having regard to the Application filed in the Registry of the Court on
               16 January 2008, whereby the Republic of Peru instituted proceedings
               against the Republic of Chile in respect of a dispute concerning, on the
               one hand, “the delimitation of the boundary between the maritime zones
               of the two States in the Pacific Ocean, beginning at a point on the coast
               called Concordia . . . the terminal point of the land boundary established
               pursuant to the Treaty . . . of 3 June 1929” and, on the other, the recogni-
               tion in favour of Peru of a “maritime zone lying within 200 nautical miles
               of Peru’s coast” and which should thus appertain to it, “but which Chile
               considers to be part of the high seas” ;
                  Whereas on 16 January 2008 a certified copy of the Application was
               transmitted to the Republic of Chile ;
                  Whereas the Republic of Peru has appointed H.E. Mr. Allan Wagner
               as Agent and H.E. Mr. Jorge Chávez Soto as Co-Agent ; and whereas the

               4

7                   MARITIME DISPUTE (ORDER 31 III 08)


Republic of Chile has appointed H.E. Mr. A. Van Klaveren Stork as
Agent and H.E. Ms María Teresa Infante and H.E. Mr. Juan Martabit as
Co-Agents ;
  Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 14 March 2008, the Agent of Peru referred to an
exchange of views which had taken place between the Parties on the
preparation of their written pleadings and the time required for that pur-
pose, and indicated that his Government would be in a position to file its
Memorial, at the earliest, at the beginning of March 2009 ; and whereas
the Agent of Chile, for his part, requested a similar period of approxi-
mately one year, expiring in March 2010, for the preparation of the
Counter-Memorial of his Government ;
  Taking into account the views of the Parties and the circumstances of
the case,
    Fixes the following time-limits for the filing of the written pleadings :

    20 March 2009 for the Memorial of the Republic of Peru ;
    9 March 2010 for the Counter-Memorial of the Republic of Chile ; and
    Reserves the subsequent procedure for further decision.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirty-first day of March, two thou-
sand and eight, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Peru and the Government of the Republic of Chile, respectively.

                                            (Signed) Rosalyn HIGGINS,
                                                        President.
                                           (Signed) Philippe COUVREUR,
                                                         Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071044-2

